United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael D. Overman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1582
Issued: November 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 15, 2015 appellant, through counsel, filed a timely appeal from a February 26,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
October 5, 2013 causally related to accepted brachial, thoracic, and lumbosacral
neuritis/radiculitis.
FACTUAL HISTORY
On August 20, 2013 appellant, then a 51-year-old mail processing clerk in light-duty
status, filed an occupational disease (Form CA-2) claiming that on or before October 1, 2010 she
1

5 U.S.C. § 8101 et seq.

sustained conditions of her neck, both arms, both wrists, both hands, and back due to repetitive
reaching, pulling, bending, and lifting. She first realized that these conditions were work related
on May 29, 2013. Appellant did not stop work. She was in modified-duty status as of the date
of the claim.2
Appellant was followed by Dr. Nasser Ani, an attending Board-certified orthopedic
surgeon. In an August 5, 2013 report, Dr. Ani noted her complaints of back and neck pain at
work since 2011. He diagnosed bilateral carpal tunnel syndrome,3 a cervical disc bulge, lumbar
disc bulge, a degenerative C4 disc, cervical radiculitis, lumbar radiculopathy, and sprains and
strains of the both and hands. In an August 16, 2013 report, Dr. Ani additionally diagnosed
small disc herniations at C4-5, C5-6, and C6-7, improved since 2011, a small left-sided herniated
nucleus pulposus at L3-4 with mild foraminal stenosis.4
On September 7, 2013 OWCP accepted that appellant sustained brachial, thoracic, and
lumbosacral neuritis or radiculitis.
In a September 27, 2013 letter, appellant described repetitive lifting, bending, twisting,
pulling, pushing, reaching, and grasping as a mail handler and mail sorter beginning in 1994.
She noted that she began work at the employing establishment in June 2013, working flats.
Appellant filed a claim for compensation (Form CA-7) commencing October 5, 2013.
She stopped work on October 6, 2013. Appellant claimed compensation through November 15,
2013 and continuing.
In November 14, 2013 and January 7, 2014 letters, OWCP advised appellant of the
additional evidence needed to establish her claim, including her physician’s explanation of why
the accepted conditions would disable her for work on and after October 5, 2013. It afforded her
30 days to submit such evidence.
In response, appellant submitted a September 23, 2013 slip from Dr. Ani releasing her to
light duty, with lifting limited to 15 pounds and driving restricted to 20 minutes at a time.
Counsel contended that when she presented Dr. Ani’s September 23, 2013 restrictions to her

2

OWCP denied appellant’s six prior claims: File No. xxxxxx158 for erythema nodosum sustained on or before
November 12, 2008; File No. xxxxxx551 for an allergic reaction to dust on March 19, 2009; File No. xxxxxx991 for
bilateral shoulder conditions, bilateral carpal tunnel syndrome, and tendinitis of the upper extremities sustained on or
before March 27, 2009 and a surgery to the left hand October 27, 2009; File No. xxxxxx997 for multiple cervical
disc herniations sustained on or before September 5, 2009; File No. xxxxxx835 for multiple cervical disc herniations
sustained on or before May 19, 2011; and File No. xxxxxx418 for tenosynovitis of the left hand, wrist, and index
finger sustained on or before June 9, 2012. File No. xxxxxx418 was before the Board under Docket No. 13-0518,
with a decision and order issued May 16, 2013 affirming OWCP’s October 4, 2012 merit decision denying the
claim. Appellant’s prior claims are not before the Board on the present appeal.
3

September 10, 2013 electromyography and nerve condition velocity studies showed bilateral median nerve
neuropathies at both wrists, with no evidence of cervical radiculopathy.
4

An August 16, 2013 magnetic resonance imaging scan showed cervical spondylosis slightly improved when
compared to 2011 studies, with osteophytes from C3 to C7, and mild disc protrusions at C4-5 and C6-7.

2

supervisor on October 6, 2013 she was “told that [appellant] must live by her restrictions and
was not offered suitable limited[-]duty work.”
On November 20, 2013 Dr. Ani recommended bilateral median nerve releases as
conservative treatment failed to relieve appellant’s carpal tunnel syndrome. He opined that her
condition was “directly related to the accident” and that delay in treatment would affect her
prognosis. Dr. Ani renewed restrictions against lifting more than 15 pounds or driving for longer
than 20 minutes at a time. He prescribed additional physical therapy. Renewed diagnoses and
restrictions on December 18, 2013.
In a December 10, 2013 letter, Dr. Ani noted that appellant presented on August 5, 2013
complaining of neck and back pain “since an injury that [appellant] sustained at work on
multiple occasions.” Appellant had restricted cervical and lumbar motion with some pain on
palpation. Dr. Ani diagnosed C4-5, C5-6, C6-7, and L3-4 disc herniations, and bilateral carpal
tunnel syndrome. He opined that the lumbar disc herniation and carpal tunnel syndrome were
“directly related” to appellant’s postal employment, that the cervical disc herniations were
possibly related to repetitive motion at work.
On December 23, 2013 Dr. Ani explained that the work restrictions prescribed on
September 23, 2013 were “directly related to the conditions of brachial neuritis/radiculitis and/or
thoracic/lumbosacral neuritis/radiculitis.”
On January 15, 2014 Dr. Ani released appellant to work for four hours a day, with no
pulling, twisting, bending, repetitive lifting, sitting from a standing position, “[s]imply standing
for a certain amount of time,” “[w]alking for certain distance,” climbing up or down stairs, and
driving for more than 20 minutes at a time. In a February 3, 2014 letter, he explained that the
prescribed work restrictions were “necessary to avoid aggravating the conditions in which
[appellant] sustained at work on October 1, 2010.”5
By decision dated February 27, 2014, OWCP denied appellant’s claim for compensation
from October 5, 2013 onward as she did not submit medical evidence supporting total disability
for the claimed period.
Appellant disagreed and on March 6, 2014 requested a hearing, before an OWCP hearing
representative later changed to a request to a review of the written record.6
On April 21, 2014 appellant submitted a November 26, 2013 notice of recurrence (Form
CA-2a) claiming total disability from October 6, 2013 onward. Appellant’s supervisor stated
that, as of October 5, 2013, appellant was on modified duty, with “work in manual letters or
flats.”
5

Appellant participated in physical therapy in January and February 2014.

6

On February 25, 2014 the employing establishment offered appellant a modified-duty position for four hours a
day, with sitting or standing two hours, lifting, reaching and simple grasping for up to two hours, intermittent
twisting for two hours, and dispatching trays or buckets weighing less than six pounds for up to two hours.
Appellant declined the offer of February 28, 2014, stating that she could not accept a job until her physician
approved it.

3

In a May 16, 2014 letter, OWCP advised appellant of the additional evidence needed to
establish her claim for recurrence of disability, including her physician’s statement explaining
how and why the accepted brachial or thoracic neuritis would cause total disability for work on
and after October 5, 2013.
In response, appellant provided her June 5, 2014 letter, contending that on October 6,
2013 the employing establishment informed her that no work was available within Dr. Ani’s
September 23, 2013 restrictions. She asserted that she remained unable to work eight hours a
day or to drive for more than 20 minutes.
Appellant submitted chart notes from Dr. Ani dated from April 16 to June 12, 2014,
finding her neck, thoracic, and lumbar pain unchanged, with continuing bilateral carpal tunnel
syndrome. Dr. Ani released her to work four hours a day with no pushing, pulling, or twisting,
and no driving more than 20 minutes at a time.
Dr. Adeel Ahmad, an attending Board-certified physiatrist, administered C7-T1 epidural
steroid injections on April 17, 2014, authorized by OWCP. Appellant participated in physical
therapy from January to May 2014.
By decision dated July 17, 2014, OWCP denied appellant’s recurrence claim as the
medical evidence did not establish that she was totally disabled for work on and after October 6,
2013 due to the accepted brachial, thoracic, or lumbosacral radiculitis/neuritis.7
Appellant disagreed with the July 17, 2014 decision, and on July 24, 2014, through
counsel, requested a video hearing, held December 5, 2014. At the hearing, appellant contended
that she was sent home from work on October 6, 2013 as the employing establishment could not
accommodate her work limitations. She alleged that she was not given written modified-duty
assignments, but that her duties were explained to her ad hoc. Appellant explained that she could
no longer commute to work as her duty station was a 45-minute drive from her home, more than
the 20 minutes allowed by Dr. Ani. She noted that there was no public transportation available
and that she did not have family members available to drive her.
Following the hearing, appellant submitted additional evidence. In chart notes from
July 23, 2013 to November 6, 2014, Dr. Ani found her condition unchanged. He released
appellant to modified duty on November 6, 2014 within previous restrictions. Dr. Ani noted that
she must rest 30 minutes for every 30 minutes of driving. In a December 4, 2014 letter, he
affirmed the work restrictions he listed on January 15, 2014, explaining that they were
“necessary to avoid worsening of the conditions in which [appellant] sustained at work on
October 1, 2010.” Appellant underwent additional lumbosacral injections. Her condition
remained unchanged as of January 8, 2015.
7

Appellant filed claims for compensation (Form CA-7) for the periods August 10, 2012 to May 17, 2013 and
July 11 to October 3, 2013. In a September 3, 2014 letter, OWCP advised her that because her recurrence claim was
denied, her claim for compensation from August 10, 2012 to May 17, 2013 was not payable. By decision dated
October 23, 2014, it denied appellant’s claims for wage-loss compensation from July 11 to October 3, 2013 as there
was insufficient medical evidence supporting total disability for work for that period due to the accepted cervical,
thoracic, and lumbosacral neuritis.

4

By decision dated February 26, 2015, an OWCP hearing representative affirmed the
July 17, 2014 decision, finding that the medical evidence had not established that appellant was
disabled for work on and after October 5, 2013 due to accepted brachial, thoracic, or lumbosacral
neuritis/radiculitis. The hearing representative found that there was no evidence of a change in
her light-duty job requirements. Also, appellant had failed to submit sufficient evidence that she
had no other means of commuting to and from work.
LEGAL PRECEDENT
OWCP’s implementing regulations define a “recurrence of disability” as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.8 This term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury is
withdrawn or when the physical requirements of such an assignment are altered such that they
exceed the employee’s physical limitations.9 Appellant has the burden of establishing that there
was no medically appropriate light duty available for the claimed period.10
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative, and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.11 This includes the necessity of
furnishing medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.12 An award of
compensation may not be made on the basis of surmise, conjecture, speculation or on appellant’s
unsupported belief of causal relation.13
ANALYSIS
OWCP accepted that appellant sustained brachial, thoracic, and lumbosacral neuritis or
radiculitis on or before October 1, 2010. On October 22, 2013 appellant claimed a recurrence of
8

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2.b
(June 2013). See also Philip L. Barnes, 55 ECAB 426 (2004).
9

J.F., 58 ECAB 124 (2006).

10

Id.

11

Albert C. Brown, 52 ECAB 152 (2000); see also Terry R. Hedman, 38 ECAB 222 (1986).

12

Ronald A. Eldridge, 53 ECAB 218 (2001); see Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

13

Patricia J. Glenn, 53 ECAB 159 (2001); Ausberto Guzman, 25 ECAB 362 (1974).

5

disability commencing October 5, 2013 while on light duty. She has the burden of providing
sufficient rationalized medical evidence supporting a spontaneous worsening of the accepted
brachial, thoracic, and lumbosacral neuritis.14 However, appellant did not assert or establish that
the accepted conditions deteriorated on their own. Rather, she contended that the employing
establishment withdrew light-duty work or refused to accommodate her medical restrictions.
The Board has held that withdrawal of a light-duty job formulated to comply with an
employee’s work-related medical limitations can constitute a recurrence of disability.15
However, there was no withdrawal of light duty established in this case.
Counsel contended that on October 6, 2013 when appellant presented restrictions to her
supervisor from Dr. Ani, an attending Board-certified orthopedic surgeon, the employing
establishment stated that it had no work within those limitations. Appellant repeated this
contention in her June 5, 2014 letter, and at the December 5, 2014 hearing. She contended that
her assignments were given orally and that she did not have an official job description.
However, appellant did not submit any evidence supporting that the employing establishment
withdrew light duty as of October 5, 2013. She did not provide a statement from her supervisor,
job descriptions, witness statements, or other documentation corroborating her account of events.
An additional difficulty with this case is Dr. Ani’s admission that the work restrictions he
prescribed were preventative in nature. He asserted that the restrictions were directly related to
the accepted brachial, thoracic, and lumbosacral radiculitis, but in the sense that they were
necessary to avoid worsening those conditions. However, the Board has long held that
prophylactic work restrictions do not establish a basis for wage-loss compensation.16 A fear of
future injury is not compensable under FECA.17
The Board finds that appellant did not submit sufficient medical evidence to establish a
spontaneous worsening of the accepted conditions, or a withdrawal of light duty. OWCP’s
February 26, 2015 decision denying the recurrence claim is therefore proper under the law and
facts of this case.
On appeal, counsel contends that under the Board’s holding in Jackie B. Wilson,18 a
claimant’s showing that there was no light-duty work available within his or her restrictions
constitutes a recurrence of disability. He asserts that appellant’s statements at the hearing are
sufficient to meet her burden of proof in this regard. However, as stated, there is no official job
description of record for her duties as of October 5, 2013, nor is there evidence that her job
duties changed or that the position was withdrawn.

14

Ricky S. Storms, 52 ECAB 349 (2001).

15

Supra note 9.

16

S.O., Docket No. 14-1303 (issued April 29, 2015).

17

Manuel Gill, 52 ECAB 282 (2001).

18

39 ECAB 195 (1988).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability commencing
October 5, 2013 causally related to accepted brachial, thoracic, and lumbosacral neuritis and
radiculitis.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Program dated February 26, 2015 is affirmed.
Issued: November 9, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

